 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10       PAUL TETERS,
                                                             CASE NO. 3:18-CV-05481-RBL-
11                                Plaintiff,                 JRC
12                 v.                                        ORDER DENYING MOTION TO
                                                             APPOINT COUNSEL
13       STATE OF WASHINGTON, et al.,

14                                Defendants.

15         The District Court has referred this 42 U.S.C. § 1983 civil rights action to United States

16 Magistrate Judge J. Richard Creatura pursuant to 28 U.S.C. § 636(b)(1)(A) and (B) and local

17 Magistrate Judge Rules MJR1, MJR3, and MJR4. This matter is before the Court on plaintiff’s

18 motion to appoint counsel. See Dkt. 41. Because plaintiff has not yet shown the exceptional

19 circumstances justifying the appointment of counsel, the Court denies his motion.

20                                             BACKGROUND

21         Plaintiff, who proceeds pro se and in forma pauperis (Dkt. 8), brought this matter under

22 42 U.S.C. § 1983 against the State of Washington and individuals who worked for the

23 Washington Corrections Center Shelton Reception Medical Providers team. See Dkt. 9, at 2–5.

24


     ORDER - 1
 1 He alleges that because defendants failed to house him out of the general population, he suffered

 2 from panic attacks and other symptoms of post-traumatic stress disorder (“PTSD”) and that

 3 defendants’ actions violated Title II of the Americans with Disabilities Act (the “ADA”) and the

 4 Rehabilitation Act (the “RA”) and constituted cruel and unusual punishment and medical

 5 malpractice. See Dkt. 9.

 6          Regarding plaintiff’s claims against all defendants other than defendant Sundstrom, the

 7 District Court dismissed without prejudice the claims for declaratory and injunctive relief, claims

 8 under the ADA and RA, claims under the Eighth Amendment for cruel and unusual punishment,

 9 and claims under state medical malpractice law. See Dkt. 40, at 2. The surviving claims

10 following the order on the motion to dismiss are plaintiff’s claim against defendant Tiffany

11 DeMark in her individual capacity for cruel and unusual punishment in violation of the Eighth

12 Amendment (see Dkt. 37, at 13) and his claims against defendants Tilahun Abraha, Nathaniel

13 Burt, Norisa dela Cruz, and DeMark in their individual capacities for medical malpractice. See

14 Dkt. 37, at 19–20. The undersigned has also recommended that summary judgment on all of

15 plaintiff’s claims against defendant Sundstrom be granted and that these claims be dismissed

16 with prejudice. See Dkt. 48.

17          Plaintiff has requested that this Court appoint counsel to represent him, and defendants

18 oppose his request. See Dkts. 41, 42, 45, 47.

19                                             DISCUSSION

20          Plaintiff requests counsel on the basis that he lacks legal training and that he suffers from

21 severe PTSD “that manifests in public settings[.]” Dkt. 41, at 2.

22          There is no constitutional right to appointed counsel in a § 1983 civil action, and whether

23 to appoint counsel is within this Court’s discretion. Storseth v. Spellman, 654 F.2d 1349, 1353

24

     ORDERORDER DENYING MOTION TO
     APPOINT COUNSEL - 2
 1 (9th Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir.

 2 1995). Appointment of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1) requires

 3 “exceptional circumstances.” See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing

 4 former 28 U.S.C. § 1915(d) (1996)), overruled on other grounds, 154 F.3d 952 (1998). To

 5 decide whether exceptional circumstances exist, the Court must evaluate “both ‘the likelihood of

 6 success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of

 7 the complexity of the legal issues involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

 8 Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). “Neither of these

 9 factors is dispositive and both must be viewed together[.]” Id.

10          Regarding the likelihood of success on the merits, the undersigned has recommended that

11 plaintiff’s claims against defendant Sundstrom be dismissed with prejudice. The District Court

12 has also dismissed without prejudice the majority of plaintiff’s claims against the other

13 defendants. Although at this time, the District Court’s order leaves pending a few of plaintiff’s

14 claims—the claims against defendant DeMark for cruel and unusual punishment and against

15 defendants Abraha, Burt, Cruz, and DeMark for medical malpractice—these claims are still

16 potentially subject to disposition on summary judgment. See Dkt. 28 (setting the dispositive

17 motions deadline for September 2019). Thus, the Court does not find, at this point, that plaintiff

18 has established a likelihood of success on the merits. Cf. McCarthy v. Weinberg, 753 F.2d 836,

19 839 (10th Cir. 1985) (appointing counsel where plaintiff’s claim had survived summary

20 judgment).

21          Regarding plaintiff’s ability to litigate his claims, the Court notes that his claims of

22 medical malpractice and cruel and unusual punishment are not yet so complex as to be beyond

23 plaintiff’s ability to litigate. Moreover, plaintiff has consistently been able to articulate the

24

     ORDERORDER DENYING MOTION TO
     APPOINT COUNSEL - 3
 1 factual basis for his claims and to litigate his case, including obtaining this Court’s leave to

 2 proceed in forma pauperis and various extensions to deadlines. See Dkts. 24, 29, 38. Although

 3 plaintiff argues that his lack of legal training merits the appointment of counsel, this

 4 circumstance is common to most plaintiffs requesting the appointment of counsel and is not an

 5 “exceptional circumstance.” See Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir. 1990).

 6          Nor is the Court persuaded at this point that counsel should be appointed on the basis of

 7 plaintiff’s allegation that his PTSD renders him unable to function in any environment involving

 8 a social aspect—such as participating in a trial. See Dkt. 47, at 2. Plaintiff does not allege that

 9 he is unable to conduct discovery or otherwise participate at this early stage; indeed, he

10 acknowledges that he has been able to function in the “qu[iet] safety of [his] own room,”

11 including writing his various motions. See Dkt. 47, at 2. The Court notes that the denial of

12 plaintiff’s motion for the appointment of counsel is without prejudice, meaning that a later stage

13 and upon a proper showing of exceptional circumstances, plaintiff may renew his request.

14          Plaintiff’s motion for the appointment of counsel (Dkt. 41) is DENIED WITHOUT

15 PREJUDICE.

16          Dated this 18th day of June, 2019.

17

18
                                                           A
                                                           J. Richard Creatura
                                                           United States Magistrate Judge
19

20

21

22

23

24

     ORDERORDER DENYING MOTION TO
     APPOINT COUNSEL - 4
